Citation Nr: 0015357	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  97-10 388	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Jeffrey Wood, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel 


INTRODUCTION

This case was previously before the Board and, in a May 1998 
decision, the Board, in pertinent part, denied the claim of 
entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318 (West 1991).  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court).  In a September 1999 
decision, the Court vacated the Board's decision and remanded 
the matter for proceedings consistent with the Court's order.  
The case is now before the Board for further consideration.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1950 to July 1952.  The appellant is his surviving spouse.  

2.  On April 19, 2000, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through her attorney, Jeffrey Wood, that a 
withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 


